UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08002 KOREA EQUITY FUND, INC. (Exact name of registrant as specified in charter) Worldwide Plaza 309 West 49th St New York, New York 10019 (Address of principal executive offices) Mr. Yutaka Itabashi Korea Equity Fund, Inc. Worldwide Plaza 309 West 49th St New York, New York 10019 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:October 31, 2014 Date of reporting period:November 1, 2013– January 31,2014 Item 1.Schedule of Investments KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS January 31, 2014 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets KOREAN EQUITY SECURITIES Chemicals Dongsung Finetec Corporation $ $ $ Superconducting materials Total Chemicals Electronic Appliances and Components Samsung Electronics Co., Ltd. Consumer electronics, computers, and telecommunications SK Hynix Inc Semiconductors Total Electronic Appliances and Components Financing Business Hana Financial Group Inc ) Banking-related financial services Samsung Card Co., Ltd. ) Credit card services Shinhan Financial Group Co., Ltd. Consumer and commercial-related financial services Total Financing Business Information and Communication NCsoft Corporation Online gaming Total Information and Communication Insurance Dongbu Insurance Co., Ltd. Non-life insurance Samsung Fire & Marine Insurance Co., Ltd. Non-life insurance Samsung Life Insurance Co., Ltd. Life insurance Total Insurance Iron and Steel Korea Zinc Co., Ltd. Non-ferrous metals Total Iron and Steel Other Products Interojo Co Ltd Manufactures and sale of contact lens Lock&Lock Co., Ltd. ) Plastic food storage Total Plastic Products Services CJ O Shopping Co., Ltd. Online retail marketing company Coway Co. Ltd. Manufactures environment-related products Total Services KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS January 31, 2014 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Textiles and Apparel Youngone Corporation $ Outdoor sportswear and shoes Total Textiles and Apparel Transportation AJ Rent a Car Co Ltd * Auto rental company Daewoo Shipbuilding & Marine Engineering Co., Ltd. ) Shipbuilding Total Transportation Transportation Equipment Hyundai Mobis Automotive service components Hyundai Motor Company Passenger cars, trucks, autoparts, and commercial vehicles Hyundai Motor Company - Preferred Passenger cars, trucks, autoparts, and commercial vehicles Hyundai Motor Company - 2nd Preferred Passenger cars, trucks, autoparts, and commercial vehicles Kia Motors Corporation ) Passenger cars, mini-buses, trucks, and commercial vehicles Kolao Holdings ) Retails cars and provides repairs and maintenance Total Transportation Equipment Wholesale Hyundai Greenfood Co., Ltd. Wholesale and distributon of food iMarketKorea Inc. Maintenance, repair, and operations procurement services Samchuly Bicycle Co., Ltd. Manufactures and sells bicycles Total Wholesale TOTAL SOUTH KOREAN EQUITY SECURITIES $ $ $ INVESTMENTS IN FOREIGN CURRENCY South Korea Won Non-interest bearing account -7,479 TOTAL INVESTMENTS IN FOREIGN CURRENCY -7,479 TOTAL INVESTMENTS $ $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ $ * Non-Income Producing Security Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $17,934,729. Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $452,836. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of January 31, 2014 Korean won 1,081.31 $1.00 The following table summarizes the valuation of the Fund’s investments by fair value hierarchy levels as of January 31, 2014. Level 1 – quoted prices in active markets for identical investments. Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 – (including the Fund’s own assumptions in determining the fair value of investments). Level Investments in Securities Level 1 Equity Securities $ Foreign Currency Level 2 Level 3 Total $ During the quarter ended January 31, 2014, there were no transfers between Level 1 and 2 and the Fund did not hold any instruments which used significant observable inputs (Level 3) in determining fair value. Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KOREA EQUITY FUND, INC. By:/s/ Yutaka Itabashi Yutaka Itabashi, President (Principal Executive Officer) Date:March 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By:/s/Yutaka Itabashi Yutaka Itabashi (Principal Executive Officer) Date:March 26, 2014 By:/s/Amy J. Marose Amy J. Marose, Treasurer (Principal Financial Officer) Date:March 26, 2014
